DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Applicant’s Amendment filed on 12/14/2021 in which claims 1, 15, 18, and 20 have been amended and entered of record.
Claims 1-20 are presented for examination.

Response to Argument
Applicant’s arguments on pages 7-8 of the Amendment have been fully considered but are moot in view of new ground(s) of rejection based on newly discovered reference(s) to Soto (U.S. Pub. 2008/0159744) as shown below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim(s) 1-3, 6-10, and 12-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ciholas et al., (US Patent 10,764,071); hereinafter “Ciholas” in view of Soto et al., (US Patent 2008/0159744); hereinafter “Soto”.
Regarding claim 1, Ciholas discloses a T-adapter (Fig. 3B, chainable Power over Ethernet Node (CPEN) 20b; any CPEN 20a to 20e would function equally the same, however, 20b is used for easy mapping purpose of having a standard compliant PD 15 attached) comprising: 
an input (Fig. 3B, 23b) for receiving power and data (Column 4, lines 10-13) (Column 9, lines 45-60) (Column 10, lines 55-57) on a single wire pair (Column 4, lines 14-16) (Fig. 4; twisted copper pair) [0057], the single wire pair comprising a positive wire and a negative wire, wherein the single wire pair provides the power through a difference in voltage between the positive wire and the negative wire (Column 10, lines 50-54; standard PoE: The IEEE802. 3af standard stipulates a PSE output voltage from 44 V to 57 V which must have a positive wire and a negative wire; furthermore, data and power are transmitting within a single wire pair of a plurality of wire pairs in the RJ 45 cable); 
a first output (Fig. 3B, 23b’’) for transmitting the power and data (Column 4, lines 10-13) (Column 9, lines 45-60) to a first load (Fig. 3B, standard compliant PD 15); 
a second output (Fig. 3B, 23b’) for transmitting the power and data (Column 4, lines 10-13) (Column 9, lines 45-60) to a second load (Fig. 3B, 20c); and 

Ciholas discloses the T-adapter having the input for receiving power and data from a single wire pair from multi-wire pairs cable.  Ciholas does not disclose the T-adapter having the input for receiving power and data from a single wire pair cable.  Soto discloses a T-adapter having the input for receiving power and data from a single wire pair cable (Fig. 4; twisted copper pair) [0057].  It would have been obvious to one of ordinary skill in the art before the time the invention was filed to have modified Ciholas to incorporate the teaching of Soto and use the single wire pair cable for transmit data and power to have: the input for receiving power and data on a single wire pair, the single wire pair comprising a positive wire and a negative wire, wherein the single wire pair provides the power through a difference in voltage between the positive wire and the negative wire. Doing so would allow saving cost and weight on the cable since the cable has less wire pair and has been proven that data and power have been successfully transmitted on a single wire pair cable.  Furthermore, it is well-known in the art that single wire pair cable is capable of transmit data and power ten time the distance of multi wire pair cable.
Regarding claim 2, the combination of Ciholas and Soto discloses the T-adapter of claim 1 above, Ciholas also discloses the T-adapter further comprising a load detection and current sense circuit (Fig. 5, 48) operable to sense current after enabling the power (Column 12, lines 1-6).
Regarding claim 3, the combination of Ciholas and Soto discloses the T-adapter of claim 1 above, Ciholas also discloses the power is disabled upon sensing an over current event or a load removal (Column 12, lines 1-6; port 23’ act as PSE); (Column 11, lines 36-40; explain part of the PSE function of current detection during operation; when the current sensed below the MPS, the PSE disconnect power to the port).
Regarding claim 6, the combination of Ciholas and Soto discloses the T-adapter of claim 1 above, Ciholas also discloses the T-adapter further comprising at least two transistors (Column 11, lines 36-40) (Fig. 5, is a block diagram of a PD/PSE 23, 23’ 23’’ port of a CPEN, therefore, switch 43b is on each PD/PSE 23, 23’ 23’’ port and act as a power enable device when the port function as a PSE port) for independently enabling the power at said first output or said second output (Fig. 5, is a block diagram of a PD/PSE 23, 23’ 23’’ port of a CPEN, and each port is an independent PSE when provide power to a PD, therefore each of the switch 43b of ports 23’ 23’’ act independently).
Regarding claim 7, the combination of Ciholas and Soto discloses the T-adapter of claim 1 above, Ciholas also discloses the T-adapter further comprises a first powered device (Fig. 3B, standard compliant PD 15) connected to said first output (Fig. 3B, 23a’’) and said second load comprises another T-adapter (Fig. 3B, 20c) connected to said second output (Fig. 3B, 23b’).
Regarding claim 8, the combination of Ciholas and Soto discloses the T-adapter of claim 1 above, Ciholas also discloses said first load comprises a first powered device connected to said first output (Fig. 3B, standard compliant PD 15) and said second load comprises a second powered device connected to said second output (Column 9, line 
Regarding claim 9, the combination of Ciholas and Soto discloses the T-adapter of claim 1 above, Ciholas also discloses the T-adapter is integrated into a powered device comprising said first load (Column 10, lines 45-49 “[t]he CPEN 20a will usually request a classification power level that is sufficient only for the CPEN 20a itself” indicate the CPEN 20a is also an integrated PD).
Regarding claim 10, the combination of Ciholas and Soto discloses the T-adapter of claim 1 above, Ciholas also discloses high impedance voltage is provided at said first output or said second output for use in load detection prior to enabling the power at said first output or said second output (Column 11, lines 52-67).
Regarding claim 12, the combination of Ciholas and Soto discloses the T-adapter of claim 1 above, Ciholas also discloses the T-adapter further comprising a bypass circuit (Column 12, lines 6-9; “If the current exceeds a minimum threshold during the detection process, this indicates a non-PoE device is attached to the port 23a' and power should not be applied” a bypassed circuit is required for not to apply power) for providing communications without enabling the power (Column 12, lines 6-9; “If the current exceeds a minimum threshold during the detection process, this indicates a non-PoE device is attached to the port 23a' and power should not be applied” indicates only information is passing through to the non-PoE device while power should not be applied).
Regarding claim 13, the combination of Ciholas and Soto discloses the T-
Regarding claim 14, the combination of Ciholas and Soto discloses the T-adapter of claim 13 above, Ciholas also discloses said second power input provides a redundant power (Fig. 3B, redundant power source 210) (Column 9, lines 2-17) and data source (Column 14, lines 3-12).
Regarding claim 15, Ciholas discloses a method comprising: 
receiving power and data (Column 4, lines 10-13) (Column 9, lines 45-60) (Column 10, lines 55-57) over a single wire pair at an input (Fig. 3B, 23a) of a T-adapter (Fig. 3a, chainable Power over Ethernet Node (CPEN) 20b; any CPEN 20a to 20e would function equally the same, however, 20b is used for easy mapping purpose of having a standard compliant PD 15 attached), the single wire pair comprising a positive wire and a negative wire, wherein the single wire pair provides the power through a difference in voltage between the positive wire and negative wire; 
detecting a first load (Fig. 3B, standard compliant PD 15) (Column 9, lines 45-60) and (Column 11, line 52 to Column 12 line 9) at a first output (Fig. 3B, 23b’’) at the T-adapter (Fig. 3a, 20b); 
transmitting the power and data at said first output (Column 4, lines 10-13) (Column 9, lines 45-60); 
detecting a second load (Fig. 3B, 20c) at a second output (Fig. 3B, 23b’) at the T-adapter (Fig. 3a, 20b); and 
transmitting the power and data at said second output (Column 4, lines 10-13) 
wherein at least one of said first load or said second load is authenticated at the T-adapter before transmitting power at said first output or said second output (Column 11, lines 52-67).
Ciholas discloses the T-adapter having the input for receiving power and data from a single wire pair from multi-wire pairs cable.  Ciholas does not disclose the T-adapter having the input for receiving power and data from a single wire pair cable.  Soto discloses a T-adapter having the input for receiving power and data from a single wire pair cable (Fig. 4; twisted copper pair) [0057].  It would have been obvious to one of ordinary skill in the art before the time the invention was filed to have modified Ciholas to incorporate the teaching of Soto and use the single wire pair cable for transmit data and power to have: receiving power and data over a single wire pair at an input of a T-adapter, the single wire pair comprising a positive wire and a negative wire, wherein the single wire pair provides the power through a difference in voltage between the positive wire and negative wire.  Doing so would allow saving cost and weight on the cable since the cable has less wire pair and has been proven that data and power have been successfully transmitted on a single wire pair cable.  Furthermore, it is well-known in the art that single wire pair cable is capable of transmit data and power ten time the distance of multi wire pair cable.
Regarding claim 16, the combination of Ciholas and Soto discloses the method of claim 15 above, Ciholas also discloses the method further comprising sensing a current at each of said first output (Fig. 5, 48) (Fig. 5, is a block diagram of a PD/PSE 23, 23’ 23’’ port of a CPEN, therefore, switch 43b is on each PD/PSE 23, 23’ 23’’ port 
Regarding claim 17, the combination of Ciholas and Soto discloses the method of claim 15 above, Ciholas also discloses transmitting the power comprises turning on a transistor (Fig. 5, 43b) (Column 11, lines 60-67) and further comprising turning off the transistor and continuing to transmit communications (Column 12, lines 6-9; “If the current exceeds a minimum threshold during the detection process, this indicates a non-PoE device is attached to the port 23a' and power should not be applied” indicates only information is passing through to the non-PoE device while power should not be applied).
Regarding claim 18, Ciholas discloses a system (Fig. 3B) comprising: 
a plurality of powered devices (Fig. 3B, standard compliant PD 15) (Column 9, lines 55-63) including a first powered device and a second powered device (Column 9, lines 55-63 “a plurality of standard compliant PD 15, can be plugged into the PD/PSE port 23b″ and receive power and communication” plurality of PD including a first PD and a second PD); and 
a plurality of T-adapters (Fig. 3B, chainable Power over Ethernet Nodes (CPEN) 
wherein the first T-adapter comprises a controller (Fig. 4, 50) for detecting the first powered device at [[said]] the corresponding first output (Column 9, lines 45-60) and (Column 11, line 52 to Column 12 line 9) of the first T-adapter and transmitting the power and data (Column 4, lines 10-13) (Column 9, lines 45-63 to the first powered device (Fig. 3B, standard compliant PD 15), and for detecting the subsequent T-adapter (Column 9, lines 45-60) and (Column 11, line 52 to Column 12 line 9) downstream of the first T-adapter or the second powered device at the corresponding second output of the first T-adapter and transmitting the power and data to the subsequent T-adapter downstream of the first T-adapter or the second powered device (Column 4, lines 10-13) (Column 9, lines 45-60).

Regarding claim 19, the combination of Ciholas and Soto discloses the system of claim 18 above,  Ciholas also discloses the controller is operable to monitor a current at each of said first output (Fig. 5, 48) (Fig. 5 is a block diagram of PD/PSE 23, 23’ 23’’ port of each CPEN) and said second output (Fig. 5, 48) (Fig. 5 is a block diagram of PD/PSE 23, 23’ 23’’ port of each CPEN) upon enabling transmittal of the power and .

Claim(s) 4-5 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ciholas and Soto in view of Stineman et al., (US Patent Publication 2005/0132240); hereinafter “Stineman”..
Regarding claim 4, the combination of Ciholas and Soto discloses the T-adapter of claim 1 above, the combination of Ciholas and Soto is silent about the controller is operable to pull down a voltage on a wire to signal power is desired.  Stineman discloses a controller is operable to pull down a voltage on a wire to signal power is desired [0008].  It would have been obvious to one of ordinary skill in the art before the time the invention was filed to have incorporate the teaching of Stineman and provide the controller is operable to pull down a voltage on a wire to signal power is desired.  Doing so would allow providing power to the powered device when the PSE sense the T-adapter is active and continuing drawing current; and disable the power to the powered device when the device is no longer need power or unplugged from the PSE since this feature is well-known in the art.
Regarding claim 5, the combination of Ciholas, Soto, and Stineman discloses the T-adapter of claim 4 above, Stineman further discloses the wire is pulled down in a defined pattern [0008].
Regarding claim 20, the combination of Ciholas and Soto discloses the system of claim 18 above, the combination of Ciholas and Soto is silent about the controller is operable to pull down a wire to verify a load to an upstream T-adapter.  Stineman discloses a controller is operable to pull down a wire to verify the load to an upstream device [0008].  It would have been obvious to one of ordinary skill in the art before the time the invention was filed to have incorporate the teaching of Stineman and provide the controller is operable to pull down a wire to verify [[the]] a load to an upstream T-adapter.  Doing so would allow providing power to the T-adapter when the upstream T-adapter sense the T-adapter is active and continuing drawing current; and disable the power to the powered device when the device is no longer need power or unplugged from the upstream T-adapter since this feature is well-known in the art.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Ciholas and Soto in view of Koper et al., (US Patent 11,057,227); hereinafter “Koper”.
Regarding claim 11, the combination of Ciholas and Soto discloses the T-adapter of claim 1 above, the combination of Ciholas and Soto is silent about the controller is configured to receive input from an online installation and removal device and disable current on at least one of said first output and said second output.  Koper discloses a controller is configured to receive input from an online installation and removal device and disable current on at least one of said first output and said second output (Column 5, lines 4-6) and (claim 5).  It would have been obvious to one of ordinary skill in the art before the time the invention was filed to have incorporate the .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI H TRAN whose telephone number is (571)270-0668. The examiner can normally be reached M - F 8:30 - 5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barney can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THAI H TRAN/Examiner, Art Unit 2836                                                                                                                                                                                                        
/TOAN T VU/Primary Examiner, Art Unit 2836